DETAILED ACTION
Claims 1 – 5, 8 – 12, 14, 16, 21 – 22, 24 – 25 as presented in the listing of claims below are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Attorney of Record, James A. Gromada (Reg. No. 44727), on 06/16/2022.

The title is amended as follow:
VEHICLE AND PROGRAM FOR VEHICLE FOR RESPONDING TO INQUIRY TO USAGE APPLICATION  

Listing of Claims:
1. (Currently Amended)	A vehicle comprising: 
at least one of a motor, at least one battery, or a fuel cell configured to execute traveling of an own vehicle; and
a controller configured to execute a traveling application in which the traveling of the own vehicle is caused by the at least one of the motor, the at least one battery, or the fuel cell and a non-traveling application in which a passenger is provided with an application other than the traveling of the own vehicle,
wherein the controller is further configured to: 
determine a priority ranking for each of a plurality of usage items that correspond to the non-traveling application based on usage data;
inquire a usage application of the own vehicle to the passenger when the passenger gets into the own vehicle, the usage application including the traveling application and the application other than the traveling of the own vehicle; 
activate the non-traveling application in a case where the application other than the traveling is selected in response to the inquiry by the controller and present the plurality of usage items that correspond to the non-traveling application to the passenger based on the determined priority ranking, wherein the presenting the plurality of usage items that correspond to the non-traveling application including a visual presentation and an audible presentation and information that indicates an amount of time that is usable by a remaining amount of the at least one battery with respect to the non-traveling application; and 
activate the at least one of the motor, the at least one battery, or the fuel cell in a case where the traveling application is selected in response to the inquiry by the controller, wherein the controller is further configured to inquire the passenger whether a destination is decided or not, and obtain information on the destination in a case where a response that the destination is decided is obtained,
in response to the destination is not defined by the passenger, the controller further configured to inquire a designation for a traveling time or a traveling end time to be received from the passenger, 
in response to the designation for the traveling time or the traveling end time is received, the controller further configured to calculate a travelable time based on the remaining amount of the battery and notify the passenger, through a display of the vehicle, a warning message in a case the travelable time is shorter than the received traveling time or the traveling end time; 
the vehicle further comprising a wireless interface, wherein in a case where the wireless interface receives an emergency disaster report, an emergency disaster application is selected as the usage application of the own vehicle, the emergency disaster report including a flood advisory or warning of a river, a landslide advisory or warning of a landslide, or an eruption advisory or warning of a volcano.  
2.  (Previously Presented)	The vehicle according to claim 1, further comprising: 
the at least one battery configured to drive at least the non-traveling-application; 
the controller further configured to detect a remaining amount of the at least one battery; and 
a plurality of the non-traveling-application configured to receive electric power supply from the at least one battery, wherein only the non-traveling-application, which is allowed to be provided with the remaining amount of the at least one battery detected by the controller, is presented in response to the inquiry by the controller.
3.  (Previously Presented)	The vehicle according to claim 1, further comprising: 
the at least one battery configured to drive at least the non-traveling-application; and 
the controller further configured to detect a remaining amount of the at least one battery, wherein the non-traveling-application is configured to receive electric power supply from the at least one battery, and wherein the inquiry by the controller includes an available time of the non-traveling-application based on the remaining amount of the at least one battery detected by the controller.
4.  (Previously Presented)	The vehicle according to claim 1, further comprising: 
a plurality of the non-traveling-application; and 
a memory configured to store a usage history of each of the plurality of the non-traveling-application, wherein the plurality of the non-traveling-application is presented with a presentation mode based on the usage history of the memory in response to the inquiry by the controller.

5.  (Previously Presented)	The vehicle according to claim 4, further comprising: 
a camera configured to identify the passenger, wherein the usage history is stored for each of passengers identified by the camera in the memory, and wherein the plurality of the non-traveling-application is presented with the presentation mode based on the usage history of the memory for an identified passenger in response to the inquiry by the controller.
6.  (Canceled)
7.  (Canceled)
8.  (Previously Presented)	The vehicle according to claim 4, wherein at least one of a date, a day of week, or a time when the non-traveling-application is used is also stored in the memory, and 
wherein the controller: 	
refers to the memory on a basis of the at least one of the date, the day of week, or the time when the inquiry is executed; 
detects a habitual usage application related to the at least one of the date, the day of week, or the time when the inquiry is executed as the presentation mode based on the usage history; and 
is associated with presentation by the non-traveling-application by using a detection result, the presentation being recommended in the at least one of the date, the day of week, or the time when the inquiry is executed.

9.  (Previously Presented)	The vehicle according to claim 1, further comprising: 
a camera configured to identify the passenger; and 
a memory configured to store attribute information of the passenger associated with identification information of the passenger, wherein the controller obtains, from the memory, the attribute information of the passenger identified by the camera to execute presentation of the non-traveling-application in accordance with the obtained attribute information, the presentation to be recommended.
10.  (Currently Amended)	The vehicle according to claim 1, wherein the vehicle is provided with an automatic driving mode in which autonomous traveling is carried out, wherein the controller is further 
configured to wait for an activation instruction from the passenger to activate the at least one of the motor, the at least one battery, or the fuel cell after the controller obtains the destination.
11.  (Currently Amended)	The vehicle according to claim 1, further comprising: 
a memory configured to store a usage history of the traveling application; and 
wherein the controller is further configured to present, on the display as a destination candidate, a destination selected based on the usage history of the memory in a case where the traveling application is selected in response to the inquiry by the controller.
12.  (Currently Amended)	The vehicle according to claim 10, further comprising: 
a camera configured to identify the passenger, wherein the usage history of the traveling application is stored for each of passengers identified by the camera in the memory, and 

wherein the controller is further configured to present, on the display, a destination as a destination candidate in a case where the traveling application is selected in response to the inquiry by the controller, the destination being selected based on the usage history of the memory for the passenger.
13.  (Canceled)
14.  (Previously Presented)	The vehicle according to claim 11, wherein at least one of a date, a day of week, or a time when the traveling application is used is also stored in the memory, and 
wherein the controller: 	
refers to the memory on a basis of the at least one of the date, the day of week, or the time when the inquiry is executed; 
detects, as a presentation mode based on the usage history, a habitual usage application related to the at least one of the date, the day of week, or the time when the inquiry is executed; and 
executes presentation of the traveling application by using a detection result, the presentation being recommended in the at least one of the date, the day of week, or the time when the inquiry is executed.
15.  (Canceled)  
16.  (Currently Amended)	The vehicle according to claim 1, further comprising: 
a display for presenting a list of location attributes in a case where a response that the destination is not defined is obtained, the location attributes becoming candidates of the destination.
17.  (Canceled)  
18.  (Canceled)  
19.  (Canceled)
20.  (Canceled)
21.  (Previously Presented)	The vehicle according to claim 1, further comprising: 
a microphone for detecting at least one of a number of passengers or a constitution of passengers, wherein the controller executes the inquiry about the usage application of the own vehicle in accordance with the at least one of the number of passengers or the constitution of passengers.
22.  (Previously Presented)	The vehicle according to claim 1, wherein
the controller is further configured to inform an outside whether the own vehicle is providing the traveling application or the non-traveling application.

23.  (Canceled)  
24.  (Currently Amended)	A non-transitory computer-readable medium including a program for a vehicle, the vehicle comprising: 
at least one of a motor, at least one battery, or a fuel cell configured to execute traveling of an own vehicle; 
a controller configured to execute a traveling application in which traveling of the own vehicle is caused by the at least one of the motor, the at least one battery, or the fuel cell and a non-traveling application in which a passenger is provided with an application other than the traveling of the own vehicle; the program causing the controller to: 
determine a priority ranking for each of a plurality of usage items that correspond to the non-traveling application based on usage data;
inquire a usage application of the own vehicle to the passenger when the passenger gets into the own vehicle, the usage application including the traveling application and the application other than the traveling of the own vehicle; 
activate the non-traveling application in a case where the application other than the traveling is selected in response to the inquiry by the controller and present the plurality of usage items that correspond to the non-traveling application to the passenger based on the determined priority ranking, wherein the presenting the plurality of usage items that correspond to the non-traveling application including a visual presentation and an audible presentation and information that indicates an amount of time that is usable by a remaining amount of the at least one battery with respect to the non-traveling application; and 
activate the at least one of the motor, the at least one battery, or the fuel cell in a case where the traveling application is selected in response to the inquiry by the controller, wherein the controller is further configured to inquire the passenger whether a destination is decided or not, and obtain information on the destination in a case where a response that the destination is decided is obtained,
in response to the destination is not defined by the passenger, the controller further configured to inquire a designation for a traveling time or a traveling end time, 
in response to the designation for the traveling time or the traveling end time is received, the controller further configured to calculate a travelable time based on the remaining amount of the battery and notify the passenger, through a display of the vehicle, a warning message in a case the travelable time is shorter than the received traveling time or the traveling end time;
the vehicle further comprising a wireless interface, wherein in a case where the wireless interface receives an emergency disaster report, an emergency disaster application is selected as the usage application of the own vehicle, the emergency disaster report including a flood advisory or warning of a river, a landslide advisory or warning of a landslide, or an eruption advisory or warning of a volcano.
25.  (Currently Amended) 	The non-transitory computer-readable medium according to claim 24, wherein the vehicle includes an automatic driving mode for executing autonomous traveling, wherein the program further causes the controller to
wait for an activation instruction from the passenger to activate the at least one of the motor, the at least one battery, or the fuel cell after the destination is obtained by the controller.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts does not expressly teach or render obvious the invention as recited in independent claims 1, 24.

Jang et al. (Publication No. US 20170282717 A1) discloses a user interface apparatus for a vehicle including a touch screen; a gesture input unit configured to detect a gesture of a user; and a processor configured to in response to the gesture detected by the gesture input unit being applied from a driver seat of the vehicle, display a preset first screen on the touch screen corresponding to driver operations of the vehicle, and in response to the gesture detected by the gesture input unit being applied from a front passenger seat of the vehicle, display a preset third screen on the touch screen corresponding to passenger operations of the vehicle excluding vehicle driving operations.

Roelle et al. (Publication No. US 20150243168) discloses a vehicle assistance device includes a control device for controlling the display of information and a display for displaying the information. When the control device has determined a state of the vehicle and/or a position of the vehicle, the control device takes the determined state of the vehicle and/or the determined position of the vehicle as a basis for providing information for the driver on the display device. When changing between mobility sections in which different information may be of interest to the driver, the vehicle assistance device can provide a driver with the necessary information for each of the mobility sections.

Li et al. (Publication No. US 20170153685 A1) discloses an apparatuses, methods, and program products are disclosed for projecting battery usage. By use of a processor, an expected battery usage rate of an application is determined. An estimated length of time a battery will power an apparatus if the application is executed is determined. The estimated length of time the battery will power the apparatus may be based on the expected battery usage rate of the application and a current remaining battery power. The estimated length of time together with a visual representation of the application is displayed.

The features “in response to the destination is not defined by the passenger, the controller further configured to inquire a designation for a traveling time or a traveling end time to be received from the passenger”, “in response to the designation for the traveling time or the traveling end time is received, the controller further configured to calculate a travelable time based on the remaining amount of the battery and notify the passenger, through a display of the vehicle, a warning message in a case the travelable time is shorter than the received traveling time or the traveling end time;” when taken in the context of claims 1, 24 as whole, were not uncovered in the prior art of teachings.

	
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668